Citation Nr: 1503890	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-48 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent for deviation of the nasal septum, prior to February 5, 2013.

2.  Entitlement to a rating in excess of 10 percent for deviation of the nasal septum, from February 5, 2013.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to February 1992.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.


FINDINGS OF FACT

1.  At his October 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to increased evaluations for deviation of the nasal septum. 

2.  The Veteran does not have a hearing loss disability for VA compensation purposes.

3.  The evidence indicates that the Veteran's tinnitus was likely incurred in or as a result of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issues of entitlement to increased evaluations for deviation of the nasal septum, for the entirety of the period on appeal, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

At his October 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to increased evaluations for deviation of the nasal septum, for the entirety of the period on appeal.  As to these issues there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his claimed hearing loss and tinnitus in March 2007 and September 2009.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for bilateral hearing loss and tinnitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system (one of which is sensorineural hearing loss), a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.



In this case, the Veteran stated in his October 2007 notice of disagreement that he began suffering from tinnitus in service when he served as a medic in support of weapons ranges, and was thus exposed to the loud noise of tank and artillery fire.  The Veteran repeated this assertion in a March 2011 statement and at his October 2014 hearing.  In his November 2009 substantive appeal, the Veteran stated that the noise exposure of service also led to his hearing loss. 

The Veteran's service treatment records reflect an audiometry evaluation conducted in September 1987, upon entrance into service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
5
LEFT
25
0
5
5
0

Service treatment records further indicate that the Veteran underwent a second audiometry evaluation in February 1988.  This evaluation noted that the Veteran was routinely exposed to hazardous noise during duty, and that the Veteran was issued earplugs for protection.  In an evaluation conducted 15 hours following exposure in noise duties, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
25
30
35
15
30

The Veteran underwent a VA examination in March 2007.  The Veteran reported a gradual onset of hearing difficulty with conversations, phone calls, and watching television.  He further reported constant tinnitus, about as loud as a whisper, which began during military service and makes it difficult for him to fall asleep.  The Veteran's speech recognition scores using the Maryland CNC Test were 94 percent in the left ear and 96 percent in the right ear.  His audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
20
LEFT
20
20
15
15
20

The examiner did not have access to the Veteran's file or service treatment records.  Nevertheless, the examiner diagnosed normal hearing for VA disability purposes.  The examiner further opined that the Veteran's tinnitus was less likely than not related to service.  The examiner based this opinion on the rationale that the Veteran's hearing is within normal limits, which suggests that any noise the Veteran was exposed to in service did not do the damage that would cause tinnitus. 

In September 2009, the Veteran underwent a second VA examination.  The Veteran's speech recognition scores using the Maryland CNC Test were 96 percent in the left ear and 98 percent in the right ear.  His audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
15
20
LEFT
20
25
20
15
10

Again, the examiner did not have access to the Veteran's service treatment records.  The examiner diagnosed normal hearing for VA disability purposes, and opined that the Veteran's tinnitus was less likely than not related to service.  Like the March 2007 examiner, the second examiner based this opinion on the rationale that the Veteran's hearing is within normal limits, which suggests that any noise the Veteran was exposed to in service did not do the damage that would cause tinnitus.



Hearing Loss

The Board finds that the Veteran's hearing loss is not a disability for VA purposes.  Under 38 C.F.R. § 3.385, hearing loss is considered a disability for VA purposes only when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Although the Veteran's February 1988 hearing examination shows hearing loss meeting these requirements in the left ear, there is no evidence establishing that the Veteran has met those requirements since the time he filed his claim in January 2005.  The Board finds the two VA examinations probative in that they both show that the Veteran's hearing loss is not a disability for VA purposes, and that the Veteran therefore does not have a current disability of hearing loss.

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that there is no evidence of a current disability and service connection for hearing loss must therefore be denied.

Tinnitus

The Board finds that the Veteran's tinnitus is related to service.  Both VA examiners concluded that the Veteran's tinnitus was not related to acoustic trauma because the Veteran did not suffer from any associated hearing loss.  Neither of the VA examiners, however, reviewed the Veteran's service treatment records, which contain the February 1988 audiometric evaluation showing that the Veteran suffered hearing loss in his left ear while in service, though his hearing has since improved.  This at least indicates a temporary hearing loss precipitated by in-service acoustic trauma. The Board therefore affords the VA examiners' opinions on etiology little probative weight, given that they were based on an incomplete picture of the Veteran's medical history.  

Furthermore, the VA examiners offered opinions as to whether the Veteran's tinnitus was caused by acoustic trauma.  Regardless of whether or not the Veteran's tinnitus arose because of exposure to noise in service, the Veteran has still offered unrebutted evidence in his statements that he has suffered from tinnitus continuously since it arose in service.  The fact that the Veteran was treated in service for noise exposure supports the credibility of this assertion.  The Board therefore finds the Veteran's lay evidence credible and probative.

The Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran has tinnitus which is related to his military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor, and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal on the issue of entitlement to a rating in excess of 0 percent for deviation of the nasal septum, prior to February 5, 2013, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to a rating in excess of 10 percent for deviation of the nasal septum, from February 5, 2013, has been withdrawn and is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


